DETAILED ACTION
	Claims 399-411 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 399-405) and species of position 468 substituted with T and position N264, “expression” and Trichoderma reesei host cell in the reply filed on 11/03/2020 is acknowledged.
Since no rejections over prior art are made at this time, no claims are withdrawn at this time.  That is, Inventions I and II and set forth in the restriction requirement dated 09/03/2020 are rejoined and examined herein on the merits.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 399 is objected to because of the following informalities:  
MPEP 2173.05(s) provides the following guidance:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim 399, at the end of the claim, recites “optionally where the at least one further amino acid substitution is selected from Table 8.”  As stated above, incorporation of a specific table of the specification is permitted only in exceptional circumstances.  Since the features disclosed in Table 8 can be recited in claim 399, the incorporation of Table 8 by reference is improper.
Claim 399 recites the abbreviations DP2 and DP7 that are required to be defined upon their first use in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 399-411 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The MPEP provides the following:
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”  MPEP 2173.02(II).

“A claim may be rendered indefinite by reference to an object that is variable.  In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because: The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other.”  MPEP 2173.05(b)(II).  

	Claim 399 requires a “variant of a parent glucoamylase (GA) enzyme . . . and has at least one improved property over the parent GA enzyme selected from (a) expression, (b) hydrolytic activity on DP2 substrate, (c) hydrolytic activity on DP7 substrate at pH 6.8, (d) hydrolytic activity on DP7 substrate at pH 
	Claim 399 appears to define the variant GA enzyme as being different (i.e. not 100% identical) from “the parent GA enzyme” and having specific amino acid residues at one of positons 466, 468 and 472 (numbering according to SEQ ID NO: 3).  However, claim 399 does not required that “the parent GA enzyme” be recited SEQ ID NO: 3 or 4 or to be any particular structure.  Claim 399 recites a composition of matter and none of the rejected claims require an embodiment variant GA enzyme be made by performing a manipulation of any specific “the parent GA enzyme.”  As such, embodiment variant GA enzymes of the claims cannot be considered to be those made “from” any specific “the parent GA enzyme.”
	That is, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).  Here, the recited variant GA enzyme can be made by substitution (including a large degree of substitution) from any other GA enzyme that may be “the parent GA enzyme.”  
	In view of the above, there are many possible “the parent GA enzymes” that vary in their activity with different substrates, thermostability, etc.  For example, James et al. (Glucoamylases: microbial sources, industrial applications and molecular biology, J. Food Biochem. 21 (1997): 1-52), Table 1, describes several fungal glucoamylases having a broadly different pH optimums and optimal temperatures wherein all of the glucoamylases described are potential “the parent GA enzyme” as recited in claim 399.  As such, it is clear that different glucoamylases that may be “the parent GA enzyme” differ in hydrolytic or reversion activity, thermostability, glucose inhibition, and expressibility.  For example, James et al. describe “two forms of glucoamylase . . . isolated from A. niger . . . differed in their carbohydrate content, as well as the pH and temperature stabilities and optima for activity.”  James et al., page 9.  
	Therefore, without specifying a specific “the parent GA enzyme,” the recited “the parent GA enzyme” is a variable object encompassing various glucoamylases and further not limited to the parent glucoamylase” but lesser thermostability than a second, different “the parent glucoamylase.”  Similarly, a specific, potential embodiment variant GA of claim 399 can have improved hydrolytic activity on certain substrates, glucose inhibition, reversion activity or expressibility relative to a first “the parent glucoamylase” but not improved relative to a second “the parent glucoamylase.”
	For these reasons, since “the parent GA enzyme” to which any potential embodiment of claim 399 is compared as to determine if the required features of improved property selected from (a) expression, (b) hydrolytic activity on DP2 substrate, (c) hydrolytic activity on DP7 substrate at pH 6.8, (d) hydrolytic activity on DP7 substrate at pH 5.5, (e) hydrolytic activity on panose substrate, (f) hydrolytic activity on pullulan substrate, (g) hydrolytic activity on granular corn starch (CS), (h) thermostability, (i) glucose inhibition, and (j) reversion activity is variable, a person of ordinary skill in the art could not interpret the metes and bounds of claim 1 so as to understand how to avoid infringement.  That is, since any variant GA can have improved hydrolytic activity on certain substrates, thermostability, glucose inhibition, reversion activity or expressibility relative to a first “the parent glucoamylase” but not improved relative to a second “the parent glucoamylase,” the ordinarily skilled artisan is unable to reasonably determine which variant GA enzymes have an improved property as required by claim 399 such that the ordinarily skilled artisan is unable to understand how to avoid infringement.
	Further, claim 399 recites “at least one improved property over the parent GA enzyme selected from: (a) expression.”  It is well understood in the art that “expression” is not an intrinsic property of any particular GA enzyme but rather depends on the methodology employed to achieve expression.  For example, Favaro et al. (Codon-optimized glucoamylase sGAI of Aspergillus Awamori improves starch utilization in an industrial yeast, Appl. Microbiol. Biotechnol. 95 (2012): 957-68) describe the ability to increase expressibility of a fungal glucoamylase heterologously expressed in Saccharomyces cerevisiae by codon optimization of the encoding DNA.  That is, expressibility was increased without modification of the amino acid sequence of the glucoamylase, which evidences that expressibility of a protein is not entirely an intrinsic property of a glucoamylase enzyme but rather is highly dependent upon the  inter alia, encoding DNA sequence, expression host, expression vector, and culture conditions of the host cell.  As such, without specifying the nature of an encoding DNA and the methodology employed to produce any potential embodiment variant GA enzyme, the ordinarily skilled artisan at the time of filing is unable to reasonably determine if such variant GA enzyme has improved expressibility relative to any other glucoamylase that may be used as a benchmark for improved expression since improved expressibility is not solely determined by intrinsic properties of any enzyme including glucoamylases.  
	MPEP 2173.05(d) provides the following guidance:
	Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.

Examples of claim language which have been held to be indefinite because the intended scope of the claim was unclear are: 

(A) "R is halogen, for example, chlorine"; 
(B) "material such as rock wool or asbestos" Ex parte Hall, 83 USPQ 38 (Bd. App. 1949); 
(C) "lighter hydrocarbons, such, for example, as the vapors or gas produced" Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949); 
(D) "normal operating conditions such as while in the container of a proportioner" Ex parte Steigerwald, 131 USPQ 74 (Bd. App. 1961); and 
(E) "coke, brick, or like material". Ex parte Caldwell, 1906 C.D. 58 (Comm’r Pat. 1906). 
The above examples of claim language which have been held to be indefinite are fact specific and should not be applied as per se rules. See MPEP § 2173.02 for guidance regarding when it is appropriate to make a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

	Claim 411 recites “wherein the starch substrate is derived from a source selected from the group consisting of grains, grasses, tubers and roots and more specifically wheat, barley, corn, rye, rice, sorghum, brans, cassava, millet, potato, sweet potato, and tapioca. Here, it is unclear if the features following “more specifically” are required features of the claim or are merely examples of the preceding categories of “grain, grasses, tubers and roots”.  For example, it is not clear if starch derived from spelt, which is a grain, is an embodiment of claim 411 as being a species of the genus of “grain” or if the scope of claim 411 is limited to starches derived from wheat, barley, corn, rye, rice, sorghum, brans, cassava, millet, potato, sweet potato, and tapioca.  For these reasons, the ordinarily skilled artisan at the time of 
	It is noted that it appears that a starch substrate derived from, for example, potato will structurally differ from starch derived from, for example, corn, in terms of average starch polymer size, branching of the carbohydrate polymer chain and other properties.  As such, the recitation in claim 411 stating the sources from which the starch substrate of claim 409 is derived from, although set forth a product defined as a product-by-process, is considered to set forth a further limitation of the starch substrate recited in claim 409.

	Examiner statement regarding prior art
	A significant amount of prior art is available teaching substitution variants of fungal glucoamylases to improve properties of the same.  The recited positions 466, 468 and 472 of recited SEQ ID NO: 3 correspond to positions 435, 437 and 441 of glucoamylase from Trichoderma reesei, which can be seen by reference to Fig. 5 of Aehle et al. (U.S. 2012/0164695 A1).   Aehle et al., para. [0013], report the substitution of several positions of glucoamylase from Trichoderma reesei (SEQ ID NO: 2 of Aehle et al.) including positions 433, 436, and 472 that are equivalent positions near (but not the same) positions 466, 468 and 441 of recited SEQ ID NO: 3.
	Degn et al. (U.S. 8,809,023 B2) report substitution variants of glucoamylase from Trichoderma reesei for reduced synthesis of condensation products during starch hydrolysis (i.e. reduced reversion activity).  Degn et al. identify the positions 435, 437 and 441 of glucoamylase from Trichoderma reesei as being part of “loop 12” of the enzyme.  Degn et al., col. 23, ln. 53.  Deng et al., col. 30, ln. 45-53, teach substitution of various positions that are part of loop 12 but none appear to be equivalent to positions 435, 437 and 441 of recited SEQ ID NO: 3. Similar teachings are also found in Deng et al. (U.S. 2013/0102035 A1) stating substitution of positions 421-434 (according to Trichoderma reesei numbering) but not positions equivalent to those recited in claim 399.
	Chow et al. (U.S. 9,540,669 B2) report substitution variants of glucoamylase from Trichoderma reesei for improved thermostability, improved specific activity and resistance to oxidation.  Chow et al., 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652